Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on July 20, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 12 and 20 have been acknowledged. Claims 9 and 19 have been canceled. Claims 4 and 15 were previously canceled.

Response to Arguments
Applicant’s arguments, see pages 7-10 of Remarks, filed July 20, 2022 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims, either singly or in an obvious combination. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-3, 5-8, 10-14, 16-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claims 1, 12 and 20 overcome the combination of the previously cited references SHIN et al (U.S. Patent Application Publication 2020/0410739 A1), Astarabadi et al (U.S. Patent Application Publication 2020/0358983 A1) and  Strietzel et al (U.S. Patent Application Publication 2009/0135177A1), which is the closest combination of references to claims 1, 12 and 20.

Independent claims 1, 12 and 20 are directed to a method/a system for voice driven animation of an object in an image. Each claim requires sample an input video, depicting a puppet object, to obtain an image; receive audio data including a sound; extracting, by an expression representation (ER) model, voice related features from the audio data, wherein the voice related features provide information related to positions of face muscles while producing the sound; producing an appearance of the face while producing the sound based on the voice related features/generating, based on the voice related features, the appearance of the face while producing the sound; obtaining, from the image, by a puppet data analyzer, auxiliary data related to content of the image/ predicting, from the image, by a puppet data analyzer, auxiliary data related to the puppet object and supplementary data related to a scene represented in the image; and generating, by an expression animation generator (EAG) model, a target image based on the appearance of the face while producing the sound and the auxiliary data/ generating the facial area of the puppet object based on the appearance of the face while producing the sound and the auxiliary data; and generating, by an expression animation generator (EAG) model, a target image by combining the facial area of the puppet object and the supplementary data. In additional, each claim specifics the limitations of “wherein the ER model, the puppet data analyzer and the EAG model are trained in a self-supervised manner by repeating the steps of sampling, extracting, producing, obtaining and generating a target image until a predetermined quality value related to a reconstruction quality of the target image is reached, wherein during the training stage the audio data is an audio signal of the input video” for training models of expression representation, puppet data analyzer and expression animation generator.

Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 1, 12 and 20. Accordingly, claims 1, 12 and 20 are allowed.

Dependent claims 2-3, 5-8, 10-11 and 21 depend from independent claim 1, dependent claims 13-14, 16-18 and 22 depend from independent claim 12. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616